ORDER

PER CURIAM.
Michael Pierson appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. We have reviewed the briefs of the parties, legal file and transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law which are not clearly erroneous. Rule 24.035(k). A written opinion would have no precedential value. We have, however, furnished the parties with a brief memorandum for their information only stating the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).